Shihas, J.
In this ease it appears that the lamps used in lighting certain portions of the city of Cedar Rapids are furnished under a contract between the city and the Western Street-Light Company, it being charged in the bill that such lamps infringe letters patent Ño. 222.856 and No. 286,211. In the suit brought by the complainant against the Western Street-Light Company it has been decided that the charge of infringement was not made out, and it follows that the complainant has no ground for enjoining the use of these lamps by the city. Ante, 43. The bill is therefore dismissed, at complainant’s costs.